

Patent License Agreement


This Patent License Agreement (hereafter referred to as the “Agreement”) is by
and between Zhao Zifeng (formerly known as Zhao Taisheng and hereafter referred
to as “Licensor” or “Party A”) and Yinlips Digital Technology (Shenzhen) Co.,
Ltd, with an office at Room 2929, Nanguang Jiejia Building, Shen South-Mid Road,
Futian District, Shenzhen, PRC China (hereafter referred to as “Licensee” or
“Party B”) in Shenzhen. This Agreement is entered into effective as of October
4, 2008.


Recital


A. Party A is the owner of the three patents which may have applicability to
Party B’s digital products;
 
B. Party B is a digital company, which has factory area of 3200 M², SMT
equipments, and about 300 employees and Party B has knowledge of Party A’s
patents;
 
C. The parties desire that Party A grant Party B an Exclusive License (defined
below) for incorporation of the ornamental design, applications and
implementations of Patented Technology (defined below) as claimed in Party A’s
patents.
 
In consideration of the preceding recitals and of the following terms and
conditions, the Parties agree as follows:


Article 1 Definitions
 
For the purpose of this Agreement, the following terms have the following
meanings:
 
“Patents” means the ornamental designs presently owned by Licensor, granted by
China State Intellectual Property Office, which are applicable to the
manufacture of Licensed Products.
 
“Licensed Products” means any products produced by Licensee by incorporating the
ornamental design as claimed in Patents pursuant to this Agreement, which
include MP3 player and digital photo frame respectively.
 
“Technical Service” means the technical assistance, instruction, training and
other services under the Agreement to be rendered by Licensor to Licensee with
regarding to the implementation of the Patents.


--------------------------------------------------------------------------------



“Exclusive License” means Licensee has the exclusive rights to make, use, sell
or have made to implement the Patents during the duration, within the region and
technology field prescribed in the Agreement, and Licensor and any other third
party shall not implement the Patents.


Article 2 Grant of License
 
Party A grants Party B an Exclusive License within China under the Patent
rights, to make, use, have made and sell Licensed Produces until the expiration
of the last patent licensed under this Agreement.
 
Party B shall have the rights to further sub-license any patent rights under
this Agreement to any third party after obtaining prior written consent from
Party A.


Article 3 Patented Technology
 
The patented technology under this Agreement refers to the following patents
(see the patent documents on Exhibit 1): ( 1 ) Patent MP3 player, with its
patent No. ZL 2004 3 0074077.0, and expiration date August 31, 2014; ( 2 )
Patent MP3 player, with its patent No. ZL 2004 3 0074078.5, and expiration date
August 31, 2014; and ( 3 ) Patent digital photo frame, with its patent No. ZL
2006 3 0018829.0, and expiration date September 17, 2016.


Article 4 Delivery of Technical Documents
 
Party A shall deliver all the patent documents prescribed in Article 3 along
with the document list to Party B face-to face within seven (7) calendar days
after the Agreement takes effect.


Article 5 Royalty
 
Party A grants Party B rights to Patents as described above in Article 2 on a
royalty-free basis. During the duration of the Agreement, Party B shall pay the
annual maintenance fees for the Patents pursuant to the Agreement.

2

--------------------------------------------------------------------------------




Article 6 Technical Service and Training
 
1. Within twenty (20) calendar days after the Agreement takes effect, Party A
shall impart the patent technology and solve Party B’s technical problems
concerning the implementation of the Patents.
 
2. Party A shall send qualified technical personnel to provide on-the-spot
technical guidance, and give training course to Party B’s technical staff.
 
3. Party A shall ensure Party B’s technical staff have mastered the patented
technology.
 
4. All costs concerning technical services and training shall be borne by Party
B.


Article 7 Patent Markings
 
Party B agrees to mark in a conspicuous location all Licensed Products and the
containers and packaging for any Licensed Product sold by Party B the word
“Patent” or “Patents” and the number or numbers of at least one of the Patents
as identified under Patented Technology in Article 3 above.


Article 8 Breach of Agreement and Claims of Damages
 
1. If Party A delays to deliver the Patent documents or provide technical
services and training to Party A without justified reasons, and fails to perform
the foresaid obligations within Party B must give prompt notice to Party A.
Within twenty (20) calendar days after receiving such notice from Party B, Party
A must cure such deficiency. Party B has the right to terminate the Agreement if
Party A fails to cure.
 
2. If Party A implements the Patents pursuant to the Agreement itself or grants
any other third party to implement the Patents pursuant to the Agreement, Party
B has the right to request Party A to stop such implementation or license
immediately, and has the right to terminate the Agreement.
 
If Party B grants the sublicense to other third parties without obtaining the
prior written consent from Party A, Party A has the right to request Party A to
stop such sublicense.
 
3. If Party B does not pay the annual maintenance fees for the Patents pursuant
to the Agreement, Party A has the right to terminate the Agreement. 

3

--------------------------------------------------------------------------------




Article 9 Infringement
 
1. During the duration of the Agreement, if any allegation of infringing the
rights of a third party occurs, Party A shall be fully responsible for the
matter. Party B must provide prompt notice to Party A upon receiving an
infringement allegation from such third party. Party A shall indemnify Party B
for its cost of defense and damages it sustained.
 
2. If any party has found a third party infringes the Patents pursuant to the
Agreement, it shall promptly notify the other party. Party B, at its expense,
has rights to enforce any patent exclusively licensed hereunder against
infringement by third parties. Party B is entitled to retain recovery from such
enforcement.
 
If Party B does not file suit against a alleged infringer of a patent within 4
months of knowledge thereof, then Party A may enforce any patent licensed
hereunder on behalf of itself and Party B. Party A is entitled to retain
recovery from such enforcement and Party B shall indemnify Party A for the cost
of defense.
 
In any infringement suit or dispute, the parties agree to cooperate fully with
each other. At the request and expense of the party bringing suit, the other
party will permit access to all relevant personnel, records, papers,
information, samples, specimens, etc., during regular business hours.


Article 10 The Patents Are Declared Invalidated
 
If all Patents pursuant to the Agreement are declared invalidated during the
duration of the Agreement, the Agreement will be terminated automatically.


Article 11 Force Majeure
 
1. In case that one or both parties are impossible to perform the duties provide
herein on account of Force Majeure (such as, fire, flood, earthquake, and war),
the party in contingency shall:
 

 
(1)
take measures to mitigate loss;

     

 
(2)
immediately inform the other party of the occurrence of the Force Majeure;

     

 
(3)
provide the certificate of non-performance which has been duly verified by
competent authority during the Force Majeure period.

 
2. In case of Force Majeure, the agreement is delayed in performance in
reasonable time.
 
4

--------------------------------------------------------------------------------


 
3. Should the Force Majeure event last more than 6 months consecutively, this
Agreement will be terminated automatically.


Article 12 Settlement of Disputes
 
All disputes arising out of or concerning this Agreement or the performance
hereof, shall be settled through negotiations. If the parties are not willing to
settle the disputes through negotiation, or no settlements are reached through
negotiation, any party can bring the case to Shenzhen Arbitration Commission.
 
This Agreement shall in all respects be governed by and construed in accordance
with the laws of the People’s Republic of China.


Article 13 Effective date, Modification and Termination
 
1. This Agreement comes into effect when both parties hereto set their hands or
seals, and the rights and obligations shall remain in effect until September 17,
2016, or termination of the Agreement.
 
2. The modification of this agreement shall be agreed upon by both parties in
writing through negotiations.
 
3. If due to Party B, this Agreement can not be performed, it will be terminated
automatically.


/s/ Zhao Zifeng
[seal of the company]
   
Licensor: Zhao Zifeng
Licensee: Yinlips Digital Technology (Shenzhen) Co., Ltd.



On October 4,2008


In Shenzhen, China

5

--------------------------------------------------------------------------------


 